DETAILED ACTION
1.	This office action is in response to communication filed on 11/21/2019. Claims 1-36 are pending on this application.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-8, 11-20 and 23-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicholls U.S. patent 7,764,133.
	Fig. 1 of Nicholls discloses a wireless communication system including base transceiver station (108).
	Fig. 2 of Nicholls discloses a detailed of Base Station of Fig. 1 in response to temperature
Fig. 3 and Fig. 4 of Nicholls discloses an adaptive clock system of Fig. 2 in response to temperature.
Regarding claim 1. Fig. 2 of Nicholls  discloses a transmitter (150), comprising:  5transmitter (Tx front end 182 and power amplifier PA)  configured to transmit a signal (output signal of PA ), wherein at least one signal parameter (frequency of PA signal ; Col. 3 lines 12-33)  of the signal (signal PA) depends on an environmental parameter in an environment (ambient Temperature environment; Col. 5 lines 43-44) of the data transmitter (data of PA), and shielding unit (temperature Controls units 162, 164, 154, 156 to maintain a constant ambient temperature for crystal oscillator 152; Col. 5 line 66 to Col. 6 line 12 )  configured to shield (to maintain a constant ambient temperature for crystal oscillator 152; Col. 5 line 
Regarding claim 2. Data transmitter according to claim 1, Fig. 2 further discloses  15wherein the transmitter (Tx front end 182 and power amplifier PA)  comprises a clock generator (Col. 6 lines 32-35) wherein a clock signal (152)  provided by the clock generator (152) depends on the environmental parameter (correct crystal oscillator drift due to ambient temperature variations; Col. 5 lines 33-34) in the environment (ambient Temperature environment; Col. 5 lines 43-44)  of the data transmitter (data transmitter of PA), 20wherein the signal (signal of PA)  or a generation of the signal  (generation of signal PA) depends on the clock signal (152) of the clock generator (Col. 6 lines 32-35), wherein the shielding unit (temperature Controls units 162, 164; 154; 156  to maintain a constant ambient temperature for crystal oscillator 152; Col. 5 line 66 to Col. 5 lines 1-2)   is configured to shield temperature Controls units 162, 164; 154; 156  to maintain a constant ambient temperature for crystal oscillator 152; Col. 5 line 66 to Col. 5 lines 1-2)  the transmitter (Tx front end 182 and power amplifier PA)  or the clock generator (152) of the transmitter (Tx front end 182 and power amplifier PA)   from the environmental parameter (ambient Temperature environment; Col. 5 lines 43-44).  
Regarding claim 3. Data transmitter according to claim 1, Fig. 3 further discloses wherein the environmental parameter is an ambient temperature (ambient Temperature environment; Col. 5 lines 43-44), 30wherein the shielding unit (temperature Controls units 162, 164; 154; 156  to maintain a constant ambient temperature for crystal oscillator 152; Col. 5 line 66 to Col. 6 lines 12) is configured 
Regarding claim 4. Data transmitter according to claim 1, Fig. 2 further discloses - 42 -Attorney File No. 110971-9380.US01 wherein the environmental parameter is an ambient temperature (Temperature environment; Col. 5 lines 43-44), wherein the shielding unit (temperature Controls units 162, 164; 154; 156  to maintain a constant ambient temperature for crystal oscillator 152; Col. 5 line 66 to Col. 5 lines 1-2) is configured to increase thermal inertia thermally  (the first and second temperature control systems may comprise complex heating ; Col. 11 lines 45-47; wherein  “heating ~ “increasing heat”) between the ambient 5temperature (Temperature environment; Col. 5 lines 43-44) and the transmitter (transmitter Tx front end 182 and power amplifier PA).  
Regarding claim 5. Data transmitter according to claim 1, Fig. 2 further discloses wherein the shielding unit (temperature Controls units 162, 164; 154; 156  to maintain a constant ambient temperature for crystal oscillator 152; Col. 5 line 66 to Col. 5 lines 1-2) comprises a cooling body thermally  (the first and second temperature control systems may comprise complex heating and cooling systems; Col. 11 lines 45-47) coupled to the transmitter (Tx front end 182 and power amplifier PA) .  
Regarding claim 6. Data transmitter according to claim 1, Fig. wherein the shielding unit (temperature Controls units 162, 164; 154; 156  to maintain a constant ambient temperature for crystal oscillator 152; Col. 5 line 66 to Col. 5 lines 1-2) is configured to cool the transmitter (Tx front end 182 and power amplifier PA).  
Regarding claim 157. Data transmitter according to claim 1, wherein the shielding unit (temperature Controls units 162, 164; 154; 156  to maintain a constant ambient temperature for crystal oscillator 152; Col. 5 line 66 to Col. 5 lines 1-2) is configured to heat (the first and second temperature control systems may comprise complex heating ; Col. 11 lines 45-47; wherein  “heating ~ “increasing heat”)  the transmitter (Tx front end 182 and power amplifier PA).  

Regarding claim 11. Data transmitter according to claim 1, Fig. 2 further discloses wherein the signal parameter of the signal is
 10- a carrier frequency (carrier frequencies, modulation types, baud rates; Col. 1 lines 44-45) 
 - a transmitting time (time of 168 for transmitting PA), 
- a symbol rate (carrier frequencies, modulation types, baud rates; Col. 1 lines 44-45) 
- a modulation index (modulation index of 158) or 
- a signal power (power level; Col. 12 lines 56-57) 15or a change of the same (change of the temperature of the same crystal 152) .  
Regarding claim 12. Data transmitter according to claim 1, Fig. 2 further discloses wherein the environmental parameter is
 20- a temperature (ambient Temperature environment; Col. 5 lines 43-44), 
- a humidity, 
- an atmospheric pressure, 
- an electromagnetic radiation,
 - a brightness, 
25- a movement and/or - a vibration or a change of the same.  
adaptive algorithm in 164) for modifying (158 with control adaptive algorithm in 164 )  the signal parameter (frequency of PA signal; Col. 3 lines 12-33)  configured to modify (see Fig. 3 and  Fig. 4 for discloses configured to  modify  “control adaptive algorithm” to generate a correction signal  for output an correct  the frequency “OCXO frequency ”)  at  the at least one signal parameter (frequency of PA signal ; Col. 3 lines 12-33)  to reduce a receiver-side - 44-Attorney File No. 110971-9380.US01 reconstructable (no-reconstructed  received  LNA and Rx front end 184; or receiver 112 in Fig. 1)  effect of the environmental parameter on the at least one signal parameter frequency of PA signal; Col. 3 lines 12-33), wherein the modifier for modifying the signal parameter (frequency of PA signal ; Col. 3 lines 12-33) is configured to modify (158 with control adaptive algorithm in 164 )  the at 5least one signal parameter  (frequency of PA signal ; Col. 3 lines 12-33) directly or a signal (174) derived from a clock signal (152) of a clock generator (152) of the data transmitter (data transmitter of PA) on which the signal (output signal of 152)  or the generation of the signal (152) depends, in order to modify (adaptive control in 164) the at least one signal parameter frequency of PA signal ; Col. 3 lines 12-33)  .  
Regarding claim 14, Fig. 1 and Fig. 2 of Nicholls  discloses data transmitter (Tx front end 182 and power amplifier PA), comprising: 10 transmitter (Tx front end 182 and power amplifier PA)  configured to transmit a signal (output signal of PA) , wherein at least one signal parameter (frequency of PA signal; Col. 3 lines 12-33) of the signal (signal of PA) depends on an environmental parameter in an environment (ambient Temperature environment; Col. 5 lines 43-44) of the data transmitter (182 and PA) and 15a modifier (58 with control adaptive algorithm in 164 ) for modifying (adaptive algorithm in 164)  the signal parameter (frequency of PA signal ; Col. 3 lines 12-33) configured to modify modifying (adaptive algorithm in 164) the at least one signal parameter (frequency of PA signal ; Col. 3 lines 12-33)   to reduce a receiver-side reconstructable (no-reconstructed  received  LNA and Rx front end 184; or 
 wherein the modifier (58 with control adaptive algorithm in 164 ) for modifying (adaptive algorithm in 164)   for modifying the signal parameter (frequency of PA signal ; Col. 3 lines 12-33) is configured to modify the at 20least one signal parameter  (frequency of PA signal ; Col. 3 lines 12-33) directly or a signal derived from a clock signal (174)  of a clock generator (152; Col. 6 lines 32-35)  of the data transmitter (Tx front end 182 and power amplifier PA) on which the signal (signal of PA) or generation of the signal (generation of signal PA)  depends, in order to modify ((adaptive algorithm in 164)  the signal parameter (frequency of PA signal ; Col. 3 lines 12-33).  
Regarding claim 15. Data transmitter according to claim 14, 25 Fig. 2 to Fig. 4 further discloses wherein the modifier (58 with control adaptive algorithm of 164) for modifying the signal parameter (frequency of PA signal; Col. 3 lines 12-33) is configured to modify the signal parameter (frequency of PA signal; Col. 3 lines 12-33)  based on a deviation (see Fig. 3 for discloses  a processing of adaptive algorithm based deviation “phase comparison 204” based on set of value “value of 202 and 208)  of the signal parameter (frequency of PA; Col. 3 lines 12-33) from a set value deviation (see Fig. 3 for discloses  a processing of adaptive algorithm based deviation “phase comparison 204” based on set of value “value of 202 and 208).  
Regarding claim 16. Data transmitter according to claim 14, Fig. 2 further discloses  30wherein a clock signal (174) provided by the clock generator (152) depends on the environmental parameter (ambient Temperature environment; Col. 5 lines 43-44)  in the environment of the data transmitter (182 and PA), - 45 -Attorney File No. 110971-9380.US01 wherein the signal (signal of PA) or a generation of the signal (signal of PA) depends on the clock signal (174)  of the clock generator  (152).  
Regarding 17. Data transmitter according to claim 16, Figs. 2-4 further disclose5 wherein the modifier (58 with control adaptive algorithm of 164 )  for modifying the signal parameter (frequency of adaptive algorithm of 164 )  for modifying the signal parameter (parameter (frequency of PA signal; Col. 3 lines 12-33) is configured to modify the 10signal parameter (frequency of PA signal; Col. 3 lines 12-33)   of the signal based on the determined deviation of the clock signal parameter (see Fig. 3 for discloses  a processing of adaptive algorithm based deviation “phase of the clock 208” comparison 204” based on set of value “value of 202 and 208).  
Regarding claim 18. Data transmitter according to claim 14, Figs. 2-4 further discloses 15wherein the modifier (58 with control adaptive algorithm of 164)  for modifying the signal parameter (frequency of PA signal; Col. 3 lines 12-33)   is configured to modify the signal parameter of the signal (frequency of PA signal; Col. 3 lines 12-33)   in dependence on the environmental parameter in the environment (ambient Temperature environment; Col. 5 lines 43-44) of the data transmitter (182 and PA).  
Regarding claim 19. Data transmitter according to claim 18, 20 Fig. 2 further discloses wherein the data transmitter (182 and PA) is configured to determine the environmental parameter in the environment (ambient Temperature environment; Col. 5 lines 43-44) of the data transmitter (182 and PA).  
Regarding 20. Data transmitter according to claim 18,25 Fig. 2 further discloses wherein the data transmitter (182 and PA) is configured to receive a signal  (receive signal of 182) from a different data transmitter (172), wherein the received signal (received signal of 182)   comprises information on the environmental parameter (ambient Temperature environment; Col. 5 lines 43-44)  in 30the environment of the data transmitter (data transmitter of PA) or wherein the data transmitter (data transmitter of PA)  
Regarding claim 1523. Data transmitter according to claim 14, Fig.2 to Fig. 4 father discloses wherein the modifier (58 with control adaptive algorithm of 164)   for modifying the signal parameter (frequency of PA signal; Col. 3 lines 12-33) is configured to output correction values (258 in Fig. 4) for the signal parameter (frequency of PA signal; Col. 3 lines 12-33) to the transmitter (182 and PA) to modify (adaptive algorithm of 164) the signal parameter of the signal (frequency of PA signal; Col. 3 lines 12-33).  
Regarding claim 24. Data transmitter according to claim 14, Fig. 2 further discloses wherein the signal parameter of the signal is
 10- a carrier frequency (carrier frequencies, modulation types, baud rates; Col. 1 lines 44-45) 
 - a transmitting time (time of 168 for transmitting PA), 
- a symbol rate (carrier frequencies, modulation types, baud rates; Col. 1 lines 44-45) 
- a modulation index (modulation index of 158) or 
- a signal power (power level; Col. 12 lines 56-57) 15or a change of the same (change of the temperature of the same crystal 152) .  
Regarding claim 25. Data transmitter according to claim 14, Regarding claim 12. Data transmitter according to claim 1, Fig. 2 further discloses wherein the environmental parameter is
 20- a temperature (ambient Temperature environment; Col. 5 lines 43-44), 
- a humidity, 
- an atmospheric pressure, 
- an electromagnetic radiation,
 - a brightness, 

- a signal power (power level; Col. 12 lines 56-57) 15or a change of the same (change of the temperature of the same crystal 152) .  
Regarding claim 1026. Fig. 2 of Nicholls  discloses data receiver (LNA and received front end 184), wherein the data receiver (LNA and received front end 184),  is configured to receive a signal (signal of PA)  of a data transmitter (transmitter front end 182 and PA), wherein the signal (signal of PA)   or a generation of the signal (signal of PA)  depends on a clock signal (174) of a clock generator (152) of the data transmitter (182 and PA),  15 wherein the data receiver (LNA and 184)  is configured to determine a signal parameter of the signal (frequency of PA signal; Col. 3 lines 12-33)  and to determine, based on the signal parameter (frequency of PA signal; Col. 3 lines 12-33) , an environmental parameter environment (ambient Temperature environment; Col. 5 lines 43-44)  to which the clock generator (152) of the data transmitter (182 and PA) or the signal (signal of PA) is exposed, 20wherein the data transmitter (182 and PA) is configured to compensate (temperature compensating by temperature control of Fig. 2)  a data transmitter-side (transmitter side of 182 and PA)  modification (58 with control adaptive algorithm in 164  ) of the signal parameter (frequency of PA signal; Col. 3 lines 12-33)   prior to the estimation (estimation of LNA fn 184) of the signal parameter (frequency of PA signal; Col. 3 lines 12-33)   or the environmental parameter (ambient Temperature environment; Col. 5 lines 43-44).  
Regarding claim 27. Data receiver according to claim 26, 25 Fig. 2 further discloses wherein the data receiver (data received by LNA and 184) knows the data transmitter-side (transmitter side of 182 and PA) modification (58 with control adaptive algorithm in 164) of the signal parameter (frequency of PA signal; Col. 3 lines 12-33).  
Regarding claim 28. Data receiver according to claim 26, 30Fig. 2 further disclose wherein the data receiver (data receiver of LNA and 184)   is configured to derive the data transmitter-side (transmitter side of 182 and PA) modification (58 with control adaptive algorithm in 164 ) of the signal parameter 
Regarding claim 29. Data receiver according to claim 26, Fig. 2 to Fig. 3 further discloses wherein the data receiver (data receiver of LNA and 184) is configured to derive the data transmitter-side side (transmitter side of 182 and PA) modification (58 with control adaptive algorithm in 164) 5of the signal parameter (frequency of PA signal; Col. 3 lines 12-33) from a cryptographic key or pair of keys (cryptographic key construed as crucial or essential  art of writing or solving codes; therefore, Fig. 3 or Fig. 4 discloses crucial or essential  arts of writing or solving codes  for correction of the OCXO clock ) known to the data transmitter  (data of PA) and the data receiver (data of receive LNA).  
Regarding claim 30. Fig. 2 of Nicholls  a system, comprising:  10a data transmitter (Tx front end 182 and power amplifier PA), comprising: transmitter (Tx front end 182 and power amplifier PA) configured to transmit a signal (transmit PA signal) , wherein at least one signal parameter (frequency of PA signal ; Col. 3 lines 12-33) of the signal (signal of PA) depends on an environmental parameter in an environment (ambient Temperature environment; Col. 5 lines 43-44) of the data transmitter (PA data transmitter) , and  15 shielding unit (temperature Controls units 162, 164, 154, 156 to maintain a constant ambient temperature for crystal oscillator 152; Col. 5 line 66 to Col. 6 line 12 )  configured to shield (temperature Controls units 162, 164, 154, 156 to maintain a constant ambient temperature for crystal oscillator 152; Col. 5 line 66 to Col. 6 line 12 )   the transmitter (182 and PA)  or part of the transmitter (PA) from the environmental parameter (ambient Temperature environment; Col. 5 lines 43-44) to reduce a receiver-side reconstructable (no-reconstructed  on receiver size of   LNA and Rx front end 184 in Fig. 2; or receiver 112 in Fig. 1)   effect of the environmental parameter (ambient Temperature environment; Col. 5 lines 43-44)  on the at least one signal parameter (frequency of PA signal ; Col. 3 lines 12-33), and  20a data transmitter (Tx front end 182 and power amplifier PA), adaptive algorithm of 164 ) for modifying the signal parameter (frequency of PA signal ; Col. 3 lines 12-33)  configured to modify the at least one signal parameter (frequency of PA signal ; Col. 3 lines 12-33)   to reduce a receiver-side reconstructable (no-reconstructed  on receiver size of   LNA and Rx front end 184 in Fig. 2; or receiver 112 in Fig. 1)   effect of the environmental parameter (ambient Temperature environment; Col. 5 lines 43-44) on the at least one signal parameter (frequency of PA signal ; Col. 3 lines 12-33) , 30wherein the modifier (58 with control adaptive algorithm of 164 ) for modifying (see Fig. 3 and 4 for disclosing the modification by adaptive algorithm)  the signal parameter (frequency of PA signal ; Col. 3 lines 12-33) is configured to modify the at least one signal parameter (frequency of PA signal ; Col. 3 lines 12-33)  directly or a signal derived from a clock signal (174)of a clock generator (152) of the data transmitter (182 and PA) on which the signal (signal of PA) or generation of the signal (signal of PA) depends, in order to modify (adaptive algorithm of 164l see Fig. 3 and Fig. 4 for modifying by adaptive algorithm )  the signal parameter (frequency of PA signal ; Col. 3 lines 12-33), and  - 49 -Attorney File No. 110971-9380.US0 I a data receiver (LNA and  rx front 184) according to claim 26 (Fig. 2 of Nicholls  as applied to claim 26 above.  
Regarding claim 31. Fig. 2 of Nicholls disclose a method, comprising:  5 transmitting a signal  (transmitting signal PA) with transmitter (PA) of the data transmitter (182 and PA), wherein at least one signal parameter (frequency of PA signal ; Col. 3 lines 12-33) of the signal (signal of PA) depends on an environmental parameter in an environment (ambient Temperature environment; Col. 5 lines 43-44) of the data transmitter (data of 182 and PA), 10shielding (temperature Controls units 162, 164, 154, 156 to maintain a constant ambient temperature for crystal oscillator 152; Col. 5 line 66 to Col. 6 line 12 ) the transmitter (182 and PA) or part of the transmitter (PA)  from the environmental parameter (ambient 
Regarding claim 32. Fig. 2 of Nicholls discloses a Method for operating a data transmitter (data transmitter of  182 and PA) , comprising:  15 generating a transmitting signal (transmitting signal of PA) , wherein at least one signal parameter (frequency of PA signal ; Col. 3 lines 12-33)  of the transmitting signal (signal of PA)  depends on an environmental parameter in an environment ambient Temperature environment; Col. 5 lines 43-44)  of the data transmitter (182 and  PA), wherein, when generating the transmitting signal (signal of PA), the at least one signal parameter (frequency of PA signal ; Col. 3 lines 12-33)  is modified (58 with control adaptive algorithm of 164  for modifying; see Fig. 3 and 4 for disclosing the modification by adaptive algorithm)  to reduce a receiver-side reconstructable (no-reconstructed  on receiver size of   LNA and Rx front end 184 in Fig. 2; or receiver 112 in Fig. 1)    effect of the 20environmental parameter (ambient Temperature environment; Col. 5 lines 43-44) on the at least one signal parameter (frequency of PA signal ; Col. 3 lines 12-33), wherein the signal parameter (frequency of PA signal ; Col. 3 lines 12-33)   directly or a signal derived from a clock signal (174) of a clock generator (152) of the data transmitter (182 and PA) on which the signal (signal of PA) or generation of the signal (signal of PA)  depends is modified in order to modify modified (58 with control adaptive algorithm of 164  for modifying; see Fig. 3 and 4 for disclosing the modification by adaptive algorithm)   the signal parameter  (frequency of PA signal ; Col. 3 lines 12-33) and 25transmitting the transmitting signal (transmitting of PA signal).  
Regarding claim 33. Fig. 2 of Nicholls disclose a method comprising: receiving a signal (LNA and 184 receiving signal) of a data transmitter (182 and PA), wherein the signal (signal of PA) or a generation of the signal 30depends on a clock signal (174)  of a clock generator (152) of the data transmitter (182 and adaptive algorithm of 164  for modifying; see Fig. 3 and 4 for disclosing the modification by adaptive algorithm) of the signal parameter (frequency of PA signal ; Col. 3 lines 12-33)  prior to 5determining the signal parameter (frequency of PA signal ; Col. 3 lines 12-33)  or the environmental parameter (ambient Temperature environment; Col. 5 lines 43-44).  
Regarding claim 34. Fig. 2 of Nicholls discloses a non-transitory digital storage medium having a computer program stored thereon to perform  (158; Col. 6 lines 39-40 computer instructions stored in memory and executed by processor (158) the method comprising transmitting a signal  (transmitting signal PA) with transmitter (PA) of the data transmitter (182 and PA), wherein at least one signal parameter (frequency of PA signal ; Col. 3 lines 12-33) of the signal (signal of PA) depends on an environmental parameter in an environment (ambient Temperature environment; Col. 5 lines 43-44) of the data transmitter (data of 182 and PA), 10shielding (temperature Controls units 162, 164, 154, 156 to maintain a constant ambient temperature for crystal oscillator 152; Col. 5 line 66 to Col. 6 line 12 ) the transmitter (182 and PA) or part of the transmitter (PA)  from the environmental parameter (ambient Temperature environment; Col. 5 lines 43-44)   to reduce a receiver-side reconstructable (no-reconstructed  on receiver size of   LNA and Rx front end 184 in Fig. 2; or receiver 112 in Fig. 1)   effect of the environmental parameter  (ambient Temperature environment; Col. 5 lines 43-44) on the at least one signal parameter (frequency of PA signal ; Col. 3 lines 12-33). 
Regarding claim 2035. Fig. 2 of A non-transitory digital storage medium having a computer program stored thereon to perform 158; Col. 6 lines 39-40 computer instructions stored in memory and adaptive algorithm of 164  for modifying; see Fig. 3 and 4 for disclosing the modification by adaptive algorithm)  to reduce a receiver-side reconstructable (no-reconstructed  on receiver size of   LNA and Rx front end 184 in Fig. 2; or receiver 112 in Fig. 1)    effect of the 20environmental parameter (ambient Temperature environment; Col. 5 lines 43-44) on the at least one signal parameter (frequency of PA signal ; Col. 3 lines 12-33), wherein the signal parameter (frequency of PA signal ; Col. 3 lines 12-33)   directly or a signal derived from a clock signal (174) of a clock generator (152) of the data transmitter (182 and PA) on which the signal (signal of PA) or generation of the signal (signal of PA)  depends is modified in order to modify modified (58 with control adaptive algorithm of 164  for modifying; see Fig. 3 and 4 for disclosing the modification by adaptive algorithm)   the signal parameter  (frequency of PA signal ; Col. 3 lines 12-33) and 25transmitting the transmitting signal (transmitting of PA signal), -51 -Attorney File No. 110971-9380.US01 when said computer program is run by a computer (Col. 6 lines 39-40).  
Regarding claim 36 Fig. 2 of A non-transitory digital storage medium having a computer program stored thereon to perform 158; Col. 6 lines 39-40 computer instructions stored in memory and executed by processor (158) method comprising: receiving a signal (LNA and 184 receiving signal) of a data transmitter (182 and PA), wherein the signal (signal of PA) or a generation of the signal 30depends on a clock signal (174)  of a clock generator (152) of the data transmitter (182 and PA), determining (158)  a signal parameter (frequency of PA signal ; Col. 3 lines 12-33) of the received signal (LNA and 184 receiving signal), - 50 -Attorney File No. 110971-9380.US01 determining (158), based on the determined (158)  signal parameter (frequency of PA adaptive algorithm of 164  for modifying; see Fig. 3 and 4 for disclosing the modification by adaptive algorithm) of the signal parameter (frequency of PA signal ; Col. 3 lines 12-33)  prior to 5determining the signal parameter (frequency of PA signal ; Col. 3 lines 12-33)  or the environmental parameter (ambient Temperature environment; Col. 5 lines 43-44); when said computer program is run by a computer (Col. 6 lines 39-40).  
5 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Nicholls as applied to claim 8 above, and further in view of Barton, Donna WO 02/48663.
Nicholls as applied to claim 8 above does not discloses wherein the data transmitter is configured to activate the microcontroller at random or pseudo-random times to influence a temperature of the transmitter or the clock generator, and/or  30 wherein the data transmitter is configured to leave the microcontroller activated for a random or pseudo-random time to influence a temperature of the transmitter or the clock generator. 

Nicholls and Barton are common subject matter environmental temperature of transmitter; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Barton into Nicholls for the purpose of providing a pseudo-random algorithm to avoid cross-talk with nearby devices (paragraph 0058 of Barton).
 
6.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholls as applied to claim 1 above.
Fig. 1 and Fig. 2 of Nicholls as applied to claim 1 above further discloses wherein the shielding unit (temperature Controls units 162, 164, 154, 156 to maintain a constant ambient temperature for 
It would have been obvious before the effective filing date of claimed invention to one having ordinary skill in the art at to which the claimed invention pertains to the factors of Nicholls at a specific or particular value, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980).

7.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholls as applied to claim 14 above in view of Chang et al. Pub. No. 2018/0269881.
	Nicholls as applied to claim 14 above does not discloses wherein the modifier for modifying the signal parameter is configured to change a clock divider of the clock signal used for generating the signal based on the environmental 5parameter in the environment of the data transmitter in order to modify the signal parameter of the signal, wherein the clock divider is not part of the clock generator. 
Chang et al. discloses a modifier (modifying of 4 for providing medication of N and M) for modifying the signal parameter (frequency FOUT) is configured to change (change of N, M) a clock  divider (frequency clock divider 113; paragraph 0042) of the clock signal (Frame clock FCO 2; paragraph 0040) used for generating the signal base (frequency output Signal FOUT) on the environmental 5parameter (112 temperature; paragraph 0042)  in the environment of the data transmitter(environment of  data transmitter 11) in order to modify (modifying of 4)  the signal parameter of the signal (Frequency Fout), wherein the clock divider (113) is not part of the clock generator (clock generator 2).  


 8.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholls as applied to claim 14 above in view of Ito U.S Patent No. 3,712,045.
Nicholls as applied to claim 14 above does not disclose 10wherein the modifier for modifying the signal parameter is configured to adjust an adjustable capacitor used for generating the signal based on the environmental parameter in the environment of the data transmitter to modify the signal parameter of the signal, wherein the capacitor is not part of the clock generator. 
Fig. 1 and Fig. 2 of Ito discloses 10wherein a modifier (change of variable capacitor) for modifying signal parameter (frequency signal of 11; Col. 2 lines 31-32) is configured to adjust an adjustable capacitor (adjusting of variable capacitors)  used for generating the signal (frequency signal of 11; Col. 2 lines 31-32)  based on the environmental parameter (temperature; Col. 2 lines 58-68) in the environment of the data transmitter  (data transmitter of Fig. 1) to modify (adjust variable capacitor; Col. 3 lines 1-2)  the signal parameter  (temperature; Col. 2 lines 58-68)  of the signal (frequency signal of 11; Col. 2 lines 31-32) wherein the capacitor (variable capacitor)  is not part of clock generator (11, 12; Col. 2 lines 32-36).  
Nicholls and Ito are common subject matter environmental temperature of transmitter; therefore, it would have been obvious before the effective filing date of claimed invention to one 

Contact Information

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

02/20/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845